Citation Nr: 0821236	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left foot disability, including plantar 
fasciitis.

2.  Entitlement to a disability rating in excess of 10 
percent for a right foot disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued in 
October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In August 2002, 
the veteran testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.

In an August 2006 decision, the Board denied higher 
disability ratings for the veteran's left and right foot 
disabilities.  The appellant appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2008 Order, the Court vacated the 
Board's decision and remanded the appeal for further 
development consistent with instructions in a January 2008 
Joint Motion for Remand (Joint Remand).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AO) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.    Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with notice that includes the 
criteria necessary for higher disability ratings for his 
service-connected left and right foot disabilities, which are 
service-connected under Diagnostic Codes 8521 and 5284, 
respectively.

The Court, in its January 2008 Order, granted the Joint 
Remand vacating the Board's August 2006 decision because, in 
part, the Board did not ensure that the veteran received an 
adequate examination with regard to his disabilities of the 
feet.  In its decision, the Board relied in part on a March 
2004 VA examination that found no significant degenerative 
joint disease of the ankles.  However, that examiner failed 
to obtain x-ray studies of the veteran's ankles, as ordered 
by the regional office.  The Court found that the Board erred 
when it relied on an examination that was not conducted in 
compliance with the RO's instruction.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Pursuant to the instructions in the Joint Remand, the veteran 
should be afforded a VA orthopedic/neurological examination 
to determine all symptomatology attributable to his left and 
right ankles and to ascertain the current severity of his 
service-connected left and right foot disabilities.  

The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings for the veteran's 
left and right foot disabilities; that is, separate ratings 
for separate periods of time based on the facts found, for 
the relevant appeal period. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant notice that 
informs the veteran (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) the 
criteria of Diagnostic Codes 8521 and 
5284, pertaining to his left and right 
foot disabilities, (3) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (4) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  Pursuant to the instructions in the 
Joint Remand, after completion of the 
above, the AOJ should make arrangements 
for the veteran to be afforded an 
orthopedic/neurological examination, by 
an appropriate specialist, to render an 
opinion as to the current nature and 
severity of his service-connected left 
and right foot disabilities and of his 
left and right ankles to ascertain all 
symptomatology attributable to any 
bilateral ankle disability.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

In terms of the veteran's service-
connected left foot disability, the 
examiner is to assess the nature and 
severity of the veteran's left foot 
disorder in accordance with the latest 
AMIE worksheet for rating paralysis of 
the external popliteal nerve.  The 
examiner should note whether the 
paralysis is complete with resulting foot 
drop and slight droop of first phalanges 
of all toes, whether the veteran can 
dorsiflex the foot, extend (dorsal 
flexion) the proximal phalanges of toes 
or abduct the foot lost or has weakened 
adduction, or, if the veteran has 
incomplete paralysis, whether it is mild, 
moderate or severe.  

In terms of the veteran's right foot 
disability, the examiner is to assess the 
nature and severity of the veteran's 
right foot disorder in accordance with 
the latest AMIE worksheet for rating 
disabilities of the foot.  The examiner 
should note whether the foot injury is 
severe, moderately severe or moderate.

In addition, the examiner should examine 
the veteran's left and right ankles and 
indicate all symptoms related to any 
disability of the ankles.  All indicated 
tests and studies should be undertaken, 
to include range of motion measurements 
and x-ray studies.  

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with the Joint Motion and to further develop the 
veteran's claims.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



